            Case 4:19-cv-01740 Document 1-1 Filed on 05/10/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 98.194.251.136

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                         Title
03/17/2019 00:00:02    117F2C52B28E2D6C67E3676B9AB35988ACCBFFE8          Perfect Pink Pussy

03/05/2019 04:48:07    FE6BD64592F9A9F5761205C9B9784205E49CAA4D          Best Fashion Model Girlfriends

03/05/2019 03:44:34    63944A2B8FFCADB0BBE4E19B690CA43D1D590F49 Hot Night Tiny Blonde

01/20/2019 04:42:17    F67AD2EB6F9D89395D2B03A9EB796547885A672E          Deux Jeunes Lesbiennes

10/25/2018 17:05:35    1CB73C42CFFDB68BEA5AA930A41884481329173D          First Time 18 Tight and Tiny


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
STX279
